DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-10 in the reply filed on 22 August 2022 is acknowledged.  The traversal is on the ground(s) that “the inventions are so closely related that a complete search of one invention must necessarily include a search of the other two such that there is no serious burden on the examiner for maintaining the two in the same case”.  This is not found persuasive. Applicant’s remarks amount to only general allegations and do not seek to explain why the profound differences between the invention groups, as noted in the Restriction/Election requirement, result in “closely related” inventions. Specifically, each grouped invention presents substantial subject matter found in one group, but not the other which contributes to patentably distinct inventions wherein search of these divergent features creates undue burden on prosecution as the inventions present with different prior art and non-prior art issues and will necessarily rely upon different search strategies and application of different prior art.
For example, Claim 1 presents substantial structural limitations not found in Claim 20 and vice versa – such as the “control wires” which are used for tensioning the linkage to hold a specific orientation of the magnetic element in the invention of Group I, but are not present in Group III or Group III requires the device to be configured for “ablative therapy for the treatment of atrial fibrillation” and requires the device to be deflectable in a magnetic field of 25 mT or less. The divergence between these claimed inventions suggests that Applicant believes them to be separately patentable based not upon their shared features, but rather their difference claim limitations whereby the apparatus of Group I can have applications outside of ablative therapy for the treatment of a-fib, and the invention of Group II can provide for deflection based solely on an applied magnetic field whereby any “control wires” are superfluous. Group II occupies a different statutory category from Groups I/III and likewise presents an apparatus useful in practicing the method which diverges substantially from the apparatus in Groups I and III. Specifically, Claim 11 does not require any “control wires”, is not limited to ablative a-fib therapies (rather interventional procedures in general), and requires the device to be responsive to a field “less than 40 millitesla”. Aside from the fact that the apparatuses in Groups I and III could be used for non-medical procedures (e.g. a pipe snake) even in a medical context the grouped inventions diverge substantially in scope whereby the method of Group II could be used for navigation in the urogenital tract and unsuited for a-fib therapies or could be responsive ONLY to fields greater than 25mT (in contrast to Group III) and can operate without the use of control wires whereby magnetic fields provide for the only deflection (in contrast to Group I).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,916,147 (“Boury”) in view of U.S. Publication No. 2006/0247522 (“McGee”).
Regarding Claim 1, Boury discloses a controllable, linkage based medical device (10) for interventional medical procedures (see Background), the device comprising: 
A distal tip subassembly (16);
A plurality of linkage body elements (40, 40’) connected in sequence (see Fig. 1A), a distal linkage body element coupled to the distal tip subassembly (see Fig. 1A), wherein each linkage body element is configured for deflection in at least one deflection direction (see Fig. 1B);
A linkage base element (22) coupled to a proximal linkage body element (see Fig. 1A);
A support body (20) connected to the linkage base element;
At least one pair of control wires (34) passing within the support body, the linkage base element, and the linkage body elements to the distal tip subassembly (Fig. 1A), wherein selectively tensioning the control wires can hold the linkage-based device in a desired orientation (see Fig. 1B).
Boury discloses the invention substantially as claimed except that the device is explicitly “magnetically controllable” with magnet elements provided at the distal tip subassembly, wherein device is configured such that an externally-generated magnetic field deflects the magnetically-controlled linkage-based device in at least one deflection direction in addition to the operation of the control wires. However, McGee discloses a related catheter system (see e.g. Fig. 1) which comprises a combination deflecting/steering mechanism which uses both a magnetic, distal tip element (126 – see Par. 2, 6, 39) subassembly including “one or more” (Par. 2) magnetic elements (126) provided in combination with a mechanical deflection control wire(s) (see at 132 – see specifically 158, 160, 158 as labeled in Fig. 5; see Abstract, Par. 25, 33, 34). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the catheter of *** with magnetic elements at the distal tip to thereby form a “magnetic tip subassembly”, as disclosed by McGee, in order to provide a combined deflection/control configuration which can use magnetic fields as well as controllable tensioning in tandem or in the alternative to allow for more precise and controlled navigation and assumption of deflected shapes.

Claim(s) 2, 3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,916,147 (“Boury”) in view of U.S. Publication No. 2006/0247522 (“McGee”) as applied above, and further in view of U.S. Publication No. 2008/0312673 (“Viswanathan”).
Regarding Claim 2, Boury, as modified, discloses the invention substantially as claimed except for disclosing that the magnetically-controlled linkage device can be deflected by a field “less than 40 millitesla”. To the extent that Applicant fails to explicitly quantify the degree of deflection Examiner submits that the claims are sufficiently broad so as to read upon ANY measurable deflection, in functional use, that occurs responsive to a field of 40 mT or less. Furthermore, Viswanathan describes a related magnetically controllable interventional medical appliance (300) which likewise includes a magnet (310) at its distal tip, wherein the magnet in association with the remainder of the catheter is deflectable in an applied field of “preferably no more than 0.06 Tesla”, i.e. values less than 60 mT with no lower bound given (see Par. 38). 
Examiner again reiterates the breadth of the claimed deflection which is provided without any quantification and submits that an interventional appliance configured to provide for full deflection in a field o “no more than 0.06 Tesla” would logically exhibit some degree of less than full deflection in fields substantially lower including fields of “less than 40 millitesla”. 
Furthermore, it has been held that where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists, see In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976) and that similarly a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, see Titanium Metal Corp. of America v. Banner, 778, F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) – whereby it is held that the range of “less than 0.06 Tesla” both overlaps with the claimed range of 40mT or less (whereby neither range is provided with a lower bound) and also that the upper bound of the Viswanathan reference is close to 40 mT and Viswanathan demonstrates a trend toward increasing sensitivity (Par. 38) whereby it is “a settled principal or law that a mere carrying forward of an original patented conception involving only change of form, proportion, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent...”, see In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Finally, Examiner submits that the prior art of Viswanathan demonstrates that deflecting responsiveness of the magnetic tip to a field with increasing sensitivity is a result effective variable (Par. 38) where it is understood that, broadly speaking, increasing sensitivity is a desirable outcome. It has been held that discovering the optimal or workable range of such a result effective variable requires only routine and customary skill in the art, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the modified invention of a deflectability in fields less than 40 mT - whereby the prior art, see Viswanathan, demonstrates that deflectability under appreciably similar small magnetic fields is desirable and there exists a clear trend in Viswanathan (see Par. 38) to increase the sensitivity of the device to a magnetic field with no lower bound given.
Regarding Claim 3, Boury discloses that the control wires are configured to deflect in different directions such that depending on the specifically instant angle of deflection one of the control wires, when actuated, will act to straighten the modified magnetically-controlled linkage based device (see Fig. 1B) and retracting one control wire acts to deflect the magnetically-controlled linkage-based device (see Fig. 1B).
Regarding Claim 5, Boury discloses the plurality of linkage body elements defines a plane of rotation for the device (see Fig. 1A and 1B).
Regarding Claim 6, Examiner notes the breadth of the phrase “configured to break under specific force loads to minimize forces exerted on body tissue” whereby such breakage is provided with no quantification. Examiner submits that for any given wire there necessarily exists a maximum amount of tensile force to which the wire can be exposed without causing breakage, whereby without quantification such physical properties read upon the instant claim limitation as the wire will break at that failure force and thereby minimize the subjection of forces to less than that failure force.
Regarding Claim 7, Examiner notes the extreme breadth of “detect forces” as recited in the claim, whereby since the control wires of Boury are operatively connected to the distal tip any deflection of the distal tip will cause some degree of movement or tension of the various control wires which can be observed by the clinician to “detect” the force applied to the magnetic tip assembly.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,916,147 (“Boury”) in view of U.S. Publication No. 2006/0247522 (“McGee”) and U.S. Publication No. 2008/0312673 (“Viswanathan”) as applied above, and further in view of U.S. Patent No. 6,926,669 (“Stewart”)
	Regarding Claim 8, Boury, as modified, discloses that the catheter should be subjectable to various degrees of deflection, but fails to disclose the precise degree of full deflection and that the tip is configured to specifically deflect a position of 280 degrees from vertical. However, the prior art discloses related steerable catheter configurations having a fully-deflected configuration is configured to position the tip subassembly up to 270-degrees from a vertical non-deflected position (see Clm. 6, Fig. 6 and 7). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the modified invention of Stewart to be fully deflectable up to 270 degrees, as disclosed by Stewart, in order to ensure that the catheter is sufficiently deflectable so as to be navigable within the various tortuous blood vessels to reach the target area.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,916,147 (“Boury”) in view of U.S. Publication No. 2006/0247522 (“McGee”) and U.S. Publication No. 2008/0312673 (“Viswanathan”) as applied above, and further in view of U.S. Publication No. 2005/0203382 (“Govari”)
	Regarding Claim 9, Boury, as modified, discloses the invention substantially as claimed except that the control wires are configured to be advanced/retracted by “at least two motors”, rather Boury appears to suggest manual manipulation by the clinician. However, the use of motorized control wires is notoriously well-known in the art. For example, Govari discloses a related catheter whereby the control wires can be advanced/retracted via motor (Par. 45). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize motors to control the advancing/retracting of the control wires, as disclosed by Govari, as an alternative to manual manipulation thereby reducing the likelihood of user error and providing for more precise automated, mechanized control.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,916,147 (“Boury”) in view of U.S. Publication No. 2006/0247522 (“McGee”) and U.S. Publication No. 2008/0312673 (“Viswanathan”) as applied above, and further in view of U.S. Publication No. 2003/0144657 (“Bowe”)
	Regarding Claim 10, Examiner first notes the breadth of the claim “configured for delivery of ablative therapy”. This is extent Examiner submits that such a “configuration” does not necessarily require the presence of ablative electrodes as part of the collected workpiece, but rather is sufficiently broad so as to encompass configurations wherein the catheter is merely used as a guide catheter to permit advancement of a separative ablative element. However, should Examiner’s arguments not be found persuasive the following is presented. Bowe discloses that such steerable catheters are of particular use for delivery of ablative therapy in the treatment of atrial fibrillation (Par. 27, 65, and 89). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to explicitly configure the device of modified Boury to accommodate an ablative payload or, itself, incorporate ablation electrodes for the treatment of a-fib, as disclosed by Bowe, thereby only achieving the expected results of configuring the catheter device for a specific interventional procedure known in the prior art where it is established to be known and useful to utilize a steerable/deflectable catheter to advance the system through the vasculature and to the target location.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/06/2022